AO 458 (Rev. 06/09) Appearance of Counsel

UNITED STATES DISTRICT COURT

for the
Eastern District of New York [-]

 

a ___ EDWARD SHIN _ )
Plaintiff )
V. ) Case No. 1:17-cv-05183(ILG)(SMG)
___YS2 ENTERPRISES INC., et al. )
Defendant )
APPEARANCE OF COUNSEL

To: The clerk of court and all parties of record
I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

Edward Shin

Date:  —_ 06/11/2019 AO

Attorney’s signature

 

__ David A. Cohen (NY # 5437306) _

Printed name and bar number

The Basil Law Group, P.C.
1270 Broadway, Suite 305

New York, NY 10001
Address -

_ davidacohen@rjbasil.com
E-mail address

__(917) 512-3066

Telephone number

___(831) 536-1075
FAX number
